Citation Nr: 1539487	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-44021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2013, the Board denied the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In December 2014, the Court issued a single judge Memorandum Decision vacating the November 2013 decision and remanding the matter for further development.  

The Virtual VA claims file and Veterans Benefits Management System have been reviewed.  Other than a copy of the aforementioned Memorandum Decision and related documents, documents contained therein are duplicative of those in the paper claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2014 Memorandum Decision, the Court found that the Board failed to provide an inadequate statement of reasons or bases for affording little probative weight to the Veteran's testimony.  

The Court also found that the Board failed to discuss a November 2008 letter from Dr. Z.  In particular, the Court found that the Board did not properly account for Dr. Z's letter, which contained a favorable nexus opinion.  The Court stated that the Board was to indicate whether the Board found the evidence persuasive, and that the Board should analyze the credibility and probative value of Dr. Z's letter.  See Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  As such, the Board finds that a remand is necessary to determine the credentials of Dr. Z and for Dr. Z to provide treatment records confirming his 30 years of treatment of the Veteran. 

Without proof of academic credentials, professional accreditations, and requisite training, the Board is unable to determine the weight and credibility to be afforded to Dr. Z's opinion.  Moreover, without proof a license to practice for the time period in question, the probative value cannot be determined.  At this time, there is nothing to indicate Dr. Z's credentials and competence to render a medical judgment.  Likewise, there is simply no medical evidence of record which corroborates Dr. Z's assertions of 30 years of treatment of the Veteran.  The Board acknowledges that a June 2008 letter, from Dr. B (at the same chiropractic practice), states that medical records have been purged due to the many years of treatment, but the Board nonetheless finds that it defies credibility to believe that there are no medical records prior to the June 2008 letter, which would lend weight to the Veteran's assertions that he has been treated for his back since 1974, particularly given that both physicians have asserted that they personally treated the Veteran for the previous 30 years.

Accordingly, the case is REMANDED for the following action:

1. Obtain the credentials of Drs. B and Z, to include proof of requisite training, educational background and accreditations, completion of requisite training, and the date of the initial issuance license to practice medicine.  If the information does not come from B or Z, the AOJ should contact the state licensing authority for verification of years of practice.

2.  After procuring any necessary authorization from the Veteran, obtain his medical records from both Dr. B and Dr. Z, as well as any private medical providers identified by the Veteran.

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




